DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,909,126. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application
U.S. Patent No. 10,909,126
Claim 21:
A computing device for determining and identifying information to manage a level of risk of a first entity, the computing device comprising: 

a memory storing computer-executable instructions; 

a communication module for communication with an electronic device associated with said first entity over a network; and 

a processor coupled to the memory and the communication module, the instructions when executed by the processor causing the processor to: 
























determine (i) a benchmark index for a sector with which the first entity is associated based on records of data exchanges of other entities associated with the sector that are different from the first entity, and (ii) an index for the first entity, the sector benchmark index and the first entity index based on one or more factors of the other entities and the first entity, respectively; and 

compare the first entity index to the sector benchmark index to determine the level of risk for the first entity.

Claim 22:

he computing device of claim 21, wherein the instructions when executed by the processor further cause the processor to: 

rank the first entity against the other entities based on the comparison, said determination of the level of risk based on the determined rank; and 

determine an amount of a contribution to the first entity based on the determined level of risk.

A computing device for determining and identifying information to manage a level of risk of a first entity, the computing device comprising: 

a memory storing computer-executable instructions; 

a communication module for communication with an electronic device associated with said first entity over a network; and 

a processor coupled to the memory and the communication module, the instructions when executed by the processor causing the processor to: 

analyze records of data exchanges of the first entity stored in a database accessible to the processor; 

determine a sector with which the first entity is associated by at least one of: 

(i) analyzing the stored records of first entity data exchanges; and 



analyze records of data exchanges of one or more second entities different from the first entity stored in the database to determine which of the one or more second entities data exchange records involve other entities associated with the sector; 

analyze the stored records of the other entities associated with the sector; 

determine a benchmark index for the sector and an index for the first entity based on one or more factors of the other entities and the first entity, respectively; 







compare the first entity index to the sector benchmark index and rank the first entity against the other entities based on the comparison; 






determine the level of risk for the first entity based on the determined rank; and 

determine an amount of a contribution to the first entity based on the determined level of risk.


Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements " analyze records of data exchanges of the first entity stored in a database accessible to the processor; determine a sector with Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before." See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “communication module for…” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-22, 31-32, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al (US 2013/0197675 A1) in view of Leidner et al (US 2012/0221485 A1).
	As to claims 21, 31, and 39, McCarthy teaches A computer-implemented method for determining and identifying information to manage a level of risk of a first entity, the method comprising: determining (i) a benchmark index for a sector (McCarthy describes determining benchmarkings based on the entity performance within the stock market over time.  Benchmarks are determined from the factors for the high performers identified and may be for one or more of the factors in the high performance indices.  See [0028]-[0031], [0066]-[0069], and [0074]-[0076]), and (ii) an index for the first entity, the sector benchmark index and the first entity index based on one or more factors of the other entities and the first entity, respectively (Benchmarks are determined from the factors for the high performers identified and may be for one or more of the factors in the high performance indices.  See [0066]-[0069] and [0074]-[0076]). 
McCarthy fails to explicitly recite the first entity is associated based on records of data exchanges of other entities associated with the sector that are different from the first entity; and comparing the first entity index to the sector benchmark index to determine the level of risk for the first entity.
However, Leidner teaches the first entity is associated based on records of data exchanges of other entities associated with the sector that are different from the first entity (Leidner discloses comparing two or more companies stock exchange portfolios in order to determine risk in [0015], [0018], and [0021]); and comparing the first entity index to the sector benchmark index to determine the level of risk for the first entity (Leidner describes determing the price risk of a company by comparing risk-adjusted performance to another benchmark index in [0015], [0018], and [0021]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to modify the teachings of McCarthy to incorporate the risk mining and generating of entity risk profiles of Leidner for the purpose of automatically processing or "reading" news stories, filings, and other content available to it and quickly interpreting the content to identify risks and to arrive at a higher understanding of assessing risks associated with an entity (see Leidner [0016]).
As to claims 22 and 32, Leidner further teaches ranking the first entity against the other entities based on the comparing, said determination of the level of risk based on the determined rank (Leidner discloses compare two or more companies to develop a risk-balanced portfolio of companies/securities and maintains portfolios which are balanced or weighted with respect to risk. This suggests ranking companies based on risk. See [0015], [0018], and [0021]); and determining an amount of a contribution to the first entity based on the determined level of risk (Leidner discloses price risk (volatility) and earnings of a company, which are a companies contributions in [0012]-[0015]).
Allowable Subject Matter
Claims 23-30, 33-38, and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of claims 23, 33, and 40 is the inclusion of limitation(s) “when the rank is below a lower threshold, determining one or more goals over a time period for the first entity for increasing said rank, said one or more goals corresponding to respective said one or more factors and relating to respective one or more measurable metrics of the first entity; measuring said one or more metrics at or before expiry of the time period; determining an updated first entity index based on the measured metrics; determining an updated benchmark index for the sector based on said one or more factors of the other entities; comparing the updated first entity index to the updated sector benchmark index and determining an updated rank against the updated benchmark index for the first entity based on the comparison; determining an updated level of risk for the first entity based on the determined updated rank; and adjusting the amount of the contribution to the first entity based on the determined updated risk”, which is not found in the cited prior art.  The closest possible prior art is Leidner et al (US 2012/0221485 A1), which teaches method for mining risks includes providing a set of risk-indicating patterns on a computing device; querying a corpus using the computing device to identify a set of potential risks by using a risk-identification-algorithm based, at least in part, on the set of risk-indicating patterns associated with the corpus; comparing the set of potential risks with the risk-indicating patterns to obtain a set of prerequisite risks; generating a signal representative of the set of prerequisite risks; storing the signal representative of the set of prerequisite risks in an electronic memory; and aggregating potential risks linked to an entity to an entity risk profile (ERP). A computing device or system for mining risks includes an electronic memory; and a risk-identification-algorithm based, at least in part, on the set of risk-indicating patterns associated with a corpus stored in the electronic memory.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED M BIBBEE whose telephone number is (571)270-1054. The examiner can normally be reached Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 5712724080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED M BIBBEE/          Primary Examiner, Art Unit 2161